DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . As per the remarks of 11/02/2021, claims 48-57 have been withdrawn. Claims 1-39 were previously cancelled. Claims 40-47 and 58-62 are pending.
Election/Restrictions
Applicant’s election without traverse of Group I, claims 40-47 and 58-62 in the reply filed on 11/02/2021 is acknowledged. Claims 48-57 of Group II have been withdrawn.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statment
The Information Disclosure Statements dated 12/13/2019, 01/06/2021, 07/13/2021 and 12/06/2021 are acknowledged and the cited references have been considered in this examination.
Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A non-statutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  
Claim 1 is rejected on the ground of non-statutory double patenting as being unpatentable over claim 1 of the co-pending application number 16/622,801. Although the claims at issue are not identical, they are not patentably distinct from each other because they both deal with a device adapted to provide both drive and charging functionality from dual inverter. The examined claim 1 of the instant application is anticipated by the co-pending application of 16/622,801.
instant application Number 13/709,983
Claim 1 of the co-pending application 16/622,801
A device adapted to provide both drive and charging functionality from a DC power source, the device comprising: an electric motor in open stator winding configuration; a first inverter circuit including a first traction inverter and a first battery coupled to the electric motor and to a DC front-end circuit; a second inverter circuit including a second traction inverter and a second battery coupled to the electric motor and the DC front-end circuit, the DC front-end circuit coupled to the DC power source and the first inverter circuit and the second inverter circuit; a first connection between the negative terminal of the second battery and the DC front-end circuit; a second connection between the positive terminal of the first battery and the DC front-end circuit; the first battery and the second battery exchanging power with the DC power source; the DC front-end circuit including at least one switching device configured to control a charging input provided to at least one of the first and the second batteries, the at least one switching device controllable in conjunction with switches in at least one of the first inverter circuit and the second inverter circuit. 
A device adapted to provide both drive and charging functionality, the device comprising: 
a first traction inverter and a first energy storage device coupled to an electric motor and to a power source; a second traction inverter and a second energy storage device coupled to the electric motor and the power source, the first traction inverter and the second traction inverter coupled to one another across the electric motor; an AC/DC converter front-end circuit interfacing the first traction inverter and the second traction inverter and the power source; and a controller circuit configured to control operating characteristics of the AC/DC converter front-end circuit, the first traction inverter, and the second traction inverter by provisioning gating signals that, when applied to one or more switching gates of the first traction inverter and the second traction inverter, shape power characteristics of power delivered to the first energy storage device and the second energy storage device from the power source.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 40-47 are rejected under 35 U.S.C. 102(a1) as being anticipated by Fujita et al. (US 5,365,153), (Hereinafter, Fujita)
With respect to claims 40 and 58, Fujita discloses a device adapted to provide both drive and charging functionality from a DC power source (Fig. 6, inverters 25/35; Col. 4, lines 30-35), the device comprising: an electric motor in open stator winding configuration (Fig. 6, 20/30); a first inverter circuit including a first traction inverter and a first battery coupled to the electric motor and to a DC front-end circuit (Fig. 6, first inverter 25); a second inverter circuit including a second traction inverter and a second battery coupled to the electric motor and the DC front-end circuit (Fig. 6, second inverter 35), the DC front-end circuit coupled to the DC power source and the first inverter circuit and the second inverter circuit (Col. 9, lines 30-40); a first connection between the negative terminal of the second battery and the DC front-end circuit (see Fig. 13, 132/112 and inverters 141/142); a second connection between the positive terminal of the first battery and the DC front-end

    PNG
    media_image1.png
    750
    691
    media_image1.png
    Greyscale

circuit (see Fig. 13, 111/132 and inverters 141/142); the first battery and the second battery exchanging power with the DC power source (Fig. 13, 111 and 112 and 152); the DC front-end circuit including at least one switching device configured to control a charging input provided to at least one of the first and the second batteries (sw 121 and 122 control charging of the rechargeable batteries), the at least one switching device controllable in conjunction with switches in at least one of the first inverter circuit and the second inverter circuit (Fig. 19, sw 27 for inverter 25 and sw 37 for controlling inverter 35).
With respect to claims 41 and 59, Fujita discloses the device adapted to provide both drive and charging functionality as described above, wherein the DC front-end circuit (Col. 4, lines 30-35). 
With respect to claim 42, Fujita discloses the device adapted to provide both drive and charging functionality as described above, wherein the DC front-end circuit includes a capacitor, the positive terminal of the capacitor coupled to a positive terminal of the DC power source and the negative terminal of the capacitor coupled to a negative terminal of the DC power source; and a diode having a positive terminal coupled to the switching device and the positive terminal of the first battery and negative terminal coupled to the negative terminal of the second battery; wherein the switching device connects the positive terminal of the diode to the positive terminal of the capacitor (see description of figure 19; Col. 19, 56-65; col. 20, lines 49-55).. 
With respect to claim 43, Fujita discloses the device adapted to provide both drive and charging functionality as described above, wherein the DC front-end circuit includes a capacitor, the positive terminal of the capacitor coupled to a positive terminal of the power source and the negative terminal of the capacitor coupled to a negative terminal of the power source; and an active switch having a positive terminal coupled to the switching device and the positive terminal of the first battery and negative terminal coupled to the negative terminal of the second battery; wherein the switching device connects the positive terminal of the active switch to the positive terminal of the capacitor (see Fig. 19, capacitors 36 and 26  and connection to switches 27 and 37 and further see description of figure 19).
With respect to claim 44, Fujita discloses the device adapted to provide both drive and charging functionality as described above, wherein the DC front-end circuit is  (see description of figure 19; Col. 9, lines 30-41). 
With respect to claims 45, 46 and 62, Fujita discloses the device adapted to provide both drive and charging functionality as described above,  wherein in the first mode, the switches in the first inverter circuit and the second inverter circuit are switched on to connect the first battery and the second battery into a circuit path of the device, and wherein the DC front-end circuit regulates a current of the motor by modulating the at least one switching device capacitor (Col. 7, lines 52-65).
With respect to claims 47 and 60-61, Fujita discloses the device adapted to provide both drive and charging functionality as described above, wherein the first inverter circuit and the second inverter circuit are configured for bidirectional operation whereby power can alternatively be transferred from the first and second battery to the DC power source or to the first and second battery from the DC power source (Col. 5, lines 20-30).
Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YALKEW FANTU whose telephone number is (571)272-8928. The examiner can normally be reached Monday-Friday 7:00AM-4:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YALKEW FANTU/Primary Examiner, Art Unit 2859